IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

GIZMODO MEDIA GROUP, LLC,
Plaintiff,
Vv.

Case No. 17-cv-05814-ER
FEDERAL BUREAU OF

INVESTIGATION,

Defendant.

 

SUPPLEMENTAL DECLARATION OF DAVID M. HARDY

I, David M. Hardy, declare as follows:.

(1) As stated in my previous declaration in this case, I am the Section Chief of the
Record/Information Dissemination Section (“RIDS”), Information Management Division
(“RMD”), in Winchester, Virginia.'! The statements contained in this declaration are based upon
my personal knowledge, upon information provided to me in my official capacity, and upon
conclusions and determinations reached and made in accordance therewith.

(2) Due to the nature of my official duties, I am familiar with the procedures followed
by the FBI in responding to Plaintiff's request for information from its files under the provisions
of FOIA, 5 U.S.C. § 552. Specifically, I am familiar with the FBI’s handling of Plaintiffs FOIA
request dated May 18, 2017, seeking records on Roger Eugene Ailes.

(3) In response to Plaintiff's FOIA request, the FBI initially processed a total of 147

pages. Of these pages, 32 pages were released in full, 81 pages were released in part, and 34 pages

 

' In May 2018, the name of IMD was changed from the Records Management Division
(“RMD”).
were withheld in full. Of the 34 withheld pages, six were duplicates of other pages.

(4) On March 19, 2018, I submitted a declaration in support of the FBI’s Motion for
Summary Judgment in accordance with Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). I provide
this supplemental declaration to provide to the Court additional information about documents
located in response to Plaintiff's FOIA request.

(5) All facts set forth in my previous declaration were accurate, and described the
methods used to conduct a search in response to Plaintiff's FOIA request. However, since the time
that my declaration was filed, the FBI has updated the mechanism for how it searches the Central
Records System (“CRS”) in response to FOIA requests:

(6) As noted in my prior declaration, the FBI previously conducted searches using the
Automated Case Support (“ACS”) system, which was an electronic, integrated case management
system. Dkt. No. 17, 417. The Universal Index (“UNI”) was the automated index for the FBI’s
CRS, and allowed index searches to be completed in ACS. Jd. § 18. Sentinel is another FBI case
management system that provided a supplemental method of searching FBI records. Jd. § 19.

(7) On August 1, 2018, the ACS case management system was decommissioned and
ACS data was migrated into Sentinel, including the ACS indices data and digitized investigative
records formerly available therein. This migration replaced the UNI search methodology;
therefore, all CRS index data from the UNI application previously searched via ACS is now
searched through the “ACS index search” function within Sentinel. Sentinel is now the platform
used to query ACS indexed main or reference entries in case files. The Sentinel platform has
slightly different search capabilities than the ACS and UNI search methodology.

(8) On or about August 23, 2018, the FBI conducted a search in response to an

unrelated FOIA request in the Sentinel system. The FBI entered the search term “Roger Ailes” —
which was both a search term for the unrelated FOIA request and for Plaintiff's request—into the
search field of the ACS Index search tab within Sentinel. Due to the slight search capability
differences between the decommissioned ACS system and updated Sentinel system, the FBI
located three (3) additional file numbers responsive to Plaintiff's request, resulting in 31 additional
responsive pages. In this new search, the FBI also located all of the same results it previously
found in the search conducted in response to Plaintiff's request in this case.

(9) Both of the Government’s searches were adequate and searched all systems and
locations reasonably likely to contain responsive records. The Government has now produced all
results it has identified as responsive to Plaintiff's request, and determined there are no other
systems or locations reasonably likely to contain records responsive to Plaintiff's request.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed this | g~_ day of November, 2018.

D&VIDM. HARDY /
Section Chief

Record/Information Dissemination Section
Information Management Division

Federal Bureau of Investigation
Winchester, Virginia
